Art Unit: 1747

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. 
The arguments concern claim amendments addressed in the rejections below.  
The applicant argues that Mishra fails to disclose a porous core because Mishra teaches filling voids and fissures.  The examiner disagrees.  In the cited paragraph (0024), Mishra is discussing fissures and voids in the encapsulant, which is of concern because these voids and fissures can lead to leaking of flavorant.  In the core, the flavorant rich portion contain areas with flavorant which cannot be filled by a filler because they are filled with flavorant.  Only when the flavorant leaves, do these regions become pores as indicated in the applicant specification [0035].   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-18 and 20-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended limitation, “the particles including a porous core including the flavorants or chemesthetic agent” is not supported by the written description.  
In particular, the written description explicitly indicates that the pores are not believed to be present in the core as prepared and are instead formed during preparation of the sample of a scanning electron microscope.  Paragraph 0035 states:
Particularly visible in Figure 3 is the random internal pore structure, surrounded by a solid shell.  These pores are believed to form as the result of the sublimation of trapped menthol, which occurred during sample preparation for the SEM procedure. [0035]

Looking at figure 3, it can be seen that the particles are no longer in the form claimed because they are broken apart and no longer contain menthol, and therefore cannot be “including the flavorants or chemesthetic agent”.  The pores claimed are formed during use of the product (in this case, preparation for SEM).   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-17 and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mishra et al. (US 2006/0144412) and the applicant’s admitted prior art.
Regarding claims 1, 2, 4, 5, 11-14, and 19-21, Mishra et al. disclose a particle of menthol (a hydrophobic flavorant and chemesthetic agent) that is encapsulated in cross-linked polysaccharids such as pectin or alginates that are cross linked with calcium ions (see paragraphs 008 and 0035-0040).  
The steps and parameters for the process for making the particles do not add patentable details to this invention, as no structural characteristics are association with the step in the specification (beyond the structural characteristics discussed above).  As such, this is a “product by process” claim.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	
Mishra et al. do not disclose that, “the particles including a porous core including the flavorants or chemesthetic agent.”  However, the applicant also discloses that the pores are formed by sublimation of menthol during preparation for SEM imaging [0035].  It would have been obvious to one of ordinary skill in the art at the time of invention that using the product of Mishra et al. for SEM imaging would also form pores due to sublimation of the menthol because Mishra et al. is made of the same materials. 
Regarding claims 6, 7, and 22,
Regarding claims 3 and 8-10, Mishra et al. disclose an overcoating (see claim 51).  
Regarding claim 15, Mishra et al. disclose a variety of different particle sizes including between 100-1000 micrometers (see [0036]) and also claim sizes “less than about 0.5 mm in diameter” (i.e. 500 micrometers, claim 14) which is within and anticipates the range 400-500 micrometers. 
Regarding claim 16, Mishra et al. disclose “less than about 500 micrometers”.  It would have been obvious to one of ordinary skill in the art at the time of invention that this would include the “about 479 micrometers”.  The instant specification specifically indicates that the instant product has, “an average diameter of around 479 +/- 68 micrometers” (0042).  This would make the phrase, “about 479 micrometers” equal to 411 to 547 micrometers which is anticipated by the disclosure of Mishra et al. of particles with diameters of less than about 500 micrometers.
Regarding claim 17, Mishra et al. illustrate a solid shell surrounding an interior (see figure 1, element 180) and disclose that “the hardness of the encapsulant can be controlled,” including “solid particles may form” (0030).  Mishra et al. further disclose that the particle will have, “an inner hydrophobic additive-rich portion within an outer hydrophilic polyer-rich portion.” (0031).     

Claims 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mishra et al. (US 2006/0144412) as applied to claim 1 above.
Regarding claim 16, although Mishra et al. discloses particles with diameters from 100 to 1000 micrometers, as well as particles with diameters less than or about 
Beads can have various sizes depending upon desired features and the methods of formation used. Preferably, the beads are micro-beads having a maximum particle size of less than about 5 mm, 1 mm, 0.5 mm or 0.1 mm. [0100]

Decreasing the size of the beads can provide a more homogenous and controlled release of additive by providing an increased surface area and possible better distribution in the tobacco filler or tobacco mat. [0101]

It would have been obvious to one of ordinary skill in the art at the time of invention to make the particles of Mishra et al. in a particular diameter to meet the demands of the end use as discussed above.  I would have been obvious to one of ordinary skill in the art at the time of invention to alter the diameter of the droplets as disclosed by Mishra et al. (00036 and claim 14), including making beads about 479 micrometers in diameter.  
In addition, or in the alternative, Mishra et al. disclose “less than about 500 micrometers”.  It would have been obvious to one of ordinary skill in the art at the time of invention that this would include the “about 479 micrometers”.  The instant specification specifically indicates that the instant product has, “an average diameter of around 479 +/- 68 micrometers” (0042).  This would make the phrase, “about 479 micrometers” equal to 411 to 547 micrometers” which is equal to “less than or about 500 micrometers”
Regarding claim 18, Mishra et al. do not disclose specific shell thicknesses.  However, it would have been obvious to change the thickness of the shell to vary the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-38820-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.